DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

FLORIDA SPINE AND REHABILITATION, LLC a/a/o Mohammed Islam,
                        Appellant,

                                       v.

               GEICO GENERAL INSURANCE COMPANY,
                           Appellee.

                               No. 4D21-3230

                           [December 8, 2022]

  Appeal of a non-final order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Florence Taylor Barner, Judge; L.T.
Case No. COINX21-045448 (54).

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

  John P. Marino, Kristen L. Wenger, Drew Krieger and Salvatore T.
Coppolino of Smith, Gambrell & Russell, LLP, Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, and KUNTZ, JJ., concur.

                           *           *         *

    Not final until disposition of timely filed motion for rehearing.